Citation Nr: 1014176	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1987 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2009, the Veteran failed to appear for a hearing 
before the Board.  As good cause for such failure to appear 
has not been offered, the Board deems the request for the 
hearing as withdrawn.  

The claim of service connection for anxiety disorder is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Posttraumatic stress disorder was not affirmatively shown to 
have been present in service, and there is no credible 
supporting evidence of the alleged noncombat in-service 
stressors to support the post-service diagnosis of 
posttraumatic stress disorder.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303 3.304(f) (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in August 2006.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable.  The Veteran was also notified of the need to 
submit specific information regarding any alleged stressors 
by letters dated in October 2006 and May 2007.

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  And no further VCAA notice is 
required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service treatment records as well as VA records.  The RO has 
also made several attempts to obtain the Veteran's service 
personnel records and advised the Veteran when the attempts 
were unsuccessful.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of posttraumatic stress 
disorder or complaints relative thereto, during service.  



Further, there is not a verified stressor to support a 
diagnosis of posttraumatic stress disorder, as required under 
38 C.F.R. § 3.304(f).  As the evidence does not indicate that 
the disability may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a), that is, a diagnosis that conforms to 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM- IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where, as here, the Veteran did not engage in combat, the 
record must contain "credible supporting evidence" that the 
noncombat stressor occurred, and the Veteran's statement and 
testimony alone is not sufficient to establish the occurrence 
of the claimed in-service stressor and his statements and 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder.  In January 1991, there was a notation that the 
Veteran's medical records had been reviewed and there was no 
history of psychiatric or other chronic medical problems.



After service in May 2003, the Veteran was seen at the VA 
Medical Center where he complained of feeling anxious and 
depressed and of insomnia.  He described episodes of anger, 
diminished attention span, and nightmares.  He stated that 
while in the military his main duty was building ordnance for 
fighter bombers.  He also served as a firefighter in the Air 
Force Reserves.  After psychological testing, the diagnosis 
was posttraumatic stress disorder.

In July 2006, the Veteran filed a claim of service connection 
for posttraumatic stress.

In October 2006, the Veteran was seen for complaints of 
severe depression with angry outbursts.  The diagnosis was 
major depressive disorder.

In February 2007, the Veteran was seen for anxiety and 
depression, as well as problems sleeping.  The diagnoses were 
mood disorder or generalized anxiety disorder.  

In August 2007, the Veteran submitted a written statement 
along with a copy of an Allocation Notice indicating that 
while in service he was selected for a special assignment.  
He stated that he could not provide details regarding the 
duties involved because of the secrecy associated with his 
missions, although the missions were the source of his 
posttraumatic stress disorder, in large part due to the 
constant fear for his life and the lives of others due to the 
threat of death or serious injury.

In a November 2008 written statement, the Veteran reported 
that his DD-214 is not correct and does not list all of his 
tours.  He indicated that he obtained a Top Security 
clearance and was involved with Stealth Technology while in 
the service.  He identified two traumatic experiences in 
service, but stated he could not provide any additional 
information because of the oath he took not to discuss his 
duties.  



One of the incidents the Veteran described was being thrown 
to the ground with guns pointed at his head when his hand did 
not scan during a check-in procedure, which caused feelings 
of intense fear, helplessness, and horror, as well as 
continuing nightmares.  He also described an incident which 
occurred while he was building bombs when a subordinate 
reported a "live fuse" which was engaged and could have 
exploded at any time and which he had to stabilize until it 
was defused.

In May 2007, the RO entered a formal finding that the 
information regarding the Veteran's stressors was 
insufficient to submit to the U.S. Army and Joint Services 
Records Research Center or the Air Force for verification.  
In the November 2008 supplemental statement of the case, it 
was noted that subsequent information regarding stressors was 
also insufficient, in that it lacked the specifics, such as 
the date and place of occurrence, and sufficient detail for 
verification.

Analysis

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown 
during service and service connection under 38 U.S.C.A. 
§§ 1110, and 1131  and 38 C.F.R. § 3.303(a) is not 
established.

The Veteran has not identified and the record does not show 
any alleged in-service stressors which were related to 
combat, although the Veteran has asserted that he is 
prevented from discussing the nature of his stressors by the 
secret nature of the duties he performed.  Therefore, the 
Board is limited to consideration of the specific stressor 
incidents which have been described by the Veteran.  Where, 
as here, the alleged in-service stressors are not combat 
related, the alleged in-service stressors must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 19 Vet. App. 128, 141 (1997) § 3.304(f)).

When a claim for posttraumatic stress disorder is based on a 
noncombat stressor, "the noncombat veteran's lay testimony 
alone is insufficient proof of a stressor."  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The only evidence of the in-service stressors is the 
Veteran's statements and the Veteran's lay statements alone 
are insufficient proof of a stressor.  The information 
provided lacks the specific information necessary to submit 
the alleged stressor events for verification by the U.S. Army 
and Joint Services Records Research Center (JSRRC).

In the absence of credible supporting evidence of the alleged 
in-service stressors, there is no possible association with 
service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Under certain circumstances, lay evidence can be competent to 
establish a diagnosis of a simple medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(noting that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer)).

However, by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).  For this reason, 
posttraumatic stress disorder is not a simple medical 
condition that a lay person is competent to identify.

To the extent that the Veteran declares that he has 
posttraumatic stress disorder, posttraumatic stress disorder 
is not a condition under case law where lay observation has 
been found to be competent to establish a diagnosis and the 
determination as to the presence of the disorder therefore is 
medical in nature, that is, not capable of lay observation.  



Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the diagnosis of posttraumatic stress disorder 
involves a medical diagnosis, not capable of lay observation, 
and posttraumatic stress disorder is not a simple medical 
condition, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
Because the Veteran's statements are not competent evidence, 
the statements are excluded, that is, not admissible, as 
evidence that the Veteran has posttraumatic stress disorder 
related to the alleged in-service stressors.

Also although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau at 1377, the diagnosis of posttraumatic stressor 
disorder by health-care professionals does not constitute 
credible evidence of any in-service stressor because evidence 
of noncombat in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996).

In the absence of competent medical evidence of a diagnosis 
of posttraumatic stress disorder based on credible supporting 
evidence of a noncombat in-service stressor, there is no 
valid claim for service connection.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

As there is no competent evidence to support the claim of 
service connection, considering all the evidence, including 
the lay and medical evidence, the Veteran has not met the 
evidentiary burden to establish all elements of his claim, 
and the benefit-of-the-doubt standard of proof does not apply 
as there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

In April 2002, the Veteran filed a claim of service 
connection for anxiety and depression, which was denied by a 
rating decision in October 2002 because there was no record 
of treatment in service.  

In July 2006, the Veteran filed to reopen the claim for 
anxiety and depression, along with a new claim of service 
connection of posttraumatic stress disorder.  The May 2007 
rating decision on appeal here denied reopening of the claim 
of service connection for a psychiatric condition other than 
posttraumatic stress disorder to include anxiety and 
depression.  In April 2008, the Veteran submitted a timely 
notice of disagreement.  When there has been an adjudication 
by the RO and a timely notice of disagreement has been filed, 
a statement of the case addressing the issue must be 
furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 
238 (1999).  As the RO has not yet issued a statement of the 
case, further procedural development is needed.

The Board notes that in order for the claim of service 
connection for a psychiatric condition other than 
posttraumatic stress disorder to be reopened, the Veteran 
must submit new and material evidence showing a current 
diagnosis which is related to an event, injury, or disease 
incurred in service.  38 C.F.R. § 3.303(d).  



Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his 
representative a statement of the case 
on the application to reopen the claim 
of service connection for a psychiatric 
disorder other than posttraumatic 
stress disorder to include anxiety 
disorder.  In order to perfect an 
appeal of the claim to the Board, the 
Veteran must still timely file a 
substantive appeal after issuance of 
the statement of the case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


